Earl Warren: Number 270, Cecil W. Armstrong et al., Petitioners, versus United States. Mr. Thorman, you may proceed.
Burton R. Thorman: Mr. Chief Justice and may it please the Court. The action in the Court of Claims was brought by the 27 petitioners, all of whom were suppliers and materialmen to a government contractor, the Rice Shipbuilding Corporation, to recover just compensation. In the court below, it was alleged that their property rights, that is the right to enforce their liens against the contractor's property, were taken from them when, after the Government terminated the contract for default, it required the contractor to transfer title to partially completed boats and materials therefore to the Government. Now, the Court of Claims found for the Government, on the grounds that at the time the petitioners claim to have acquired liens, the Government actually had what it termed “inchoate title” to the materials which made the boats a public work to which liens could not attach. The petitioners then sought review in this Court. Now, the facts relating to the contract of the Rice Shipbuilding Corporation --
Speaker: What does inchoate title mean? I don't understand.
Burton R. Thorman: We have the same [Laughs] difficulty, Mr. Justice Harlan, and perhaps, as I go into the facts, this will clarify itself what the Court meant. The facts relating --
Charles E. Whittaker: -- excuse me, Mr. Thorman. You've mentioned liens of these materialmen. Have the liens been perfected or were they just rights to liens in your view?
Burton R. Thorman: No, the liens were as perfected as they could be and I might respectfully submit, Mr. Justice Whittaker, that the statute, and this was a main statute with which we're concerned, is set forth at page 2 of our brief. It's Section 13 Chapter 178 Revised Statutes of Maine and it provides that liens -- whoever furnishes labor and materials for building a vessel has a lien which may be enforced by -- may be enforced by attachment within four days after the vessel is launched, and they also have a lien on the materials furnished before they become part of the vessel. The full text is --
Charles E. Whittaker: That -- that was just my question and my point. I believe thus -- this lien, as I understood that statute, could not be perfected until the vessel was launched and then it must be within four days after it's launched or if the vessel is not completed when launched, then within four days after the contract is completed. Is that what the complex statute said?
Burton R. Thorman: No. And it goes on in the second full sentence. It says that he also has a lien on the materials furnished before they become part of the vessel which may be enforced by attachment. As -- I think the statute makes it clear that there is a lien which arises by virtue of the work and materials which is being done on these vessels, and it's to protect him up until the time that the vessel is launched and for four days thereafter, and his remedy is to attach the vessel or to attach the material in the event that the vessel is never completed. To go into the facts of the contract in March of 1954, Rice -- Rice Shipbuilding Corporation which, with the permission of the Court, I'll refer to as Rice --
William J. Brennan, Jr.: May I ask, Mr. Thorman, did the Court of Claims deal with the Maine law at all in this case?
Burton R. Thorman: No, Your Honor. The case came up to the -- came before the Court on cross motions for summary judgment because the facts were pretty much established. And the Court, for the purpose of their -- of their decision, assumed that there would have been liens, I think this is a fair characterization of the Court's opinion, but they said that the liens could not attach because of what they call the Government's inchoate title which ran from the -- apparently from the beginning of the making of the contract.
William J. Brennan, Jr.: Or if they did attach, they were junior, did the Government say?
Burton R. Thorman: No, they -- they didn't get into that question because they stopped at this threshold question of there not being any liens. Now, as I said, the contract started in 1954. By August 2nd, 1955, Rice was unable to complete the contract and so, the contract was terminated then for default. At the same time that the Government sent a termination letter, they requested Rice to transfer title to the uncompleted votes and to the materials which Rice had in hand to the Government. And on August 4th, 1955, Rice executed an instrument of transfer of title transferring to the Government all right title and interest to the manufacturing materials designated by the Government. This followed, by two days, the actual letter of termination. Now, I think I may have neglected to mention that the boats under Rice's contract were to be built in the State of Maine, East Boothbay to be exact. There were 11 personnel boats involved. Following the termination and the execution of this transfer of title, Rice -- the Government took title and possession to the materials and took them out of the State of Maine to various navy yards where they completed the boats. Now, Rice was, shortly after that, adjudicated a bankrupt and the Government filed claim in the bankruptcy court for its alleged cross of completion. Now, in acquiring title, the Government acted in accordance with Section 11 (d) of the contract. Section 11 is the default clause and the Section (d) is set forth at page 42 of the record. This clause provided that, in the event of a default termination, the Government had an option to acquire title to any completed supplies and any uncompleted supplies which they designated as manufacturing materials. It also provided further on that the Government would pay to the contractor either the contract price for completed supplies or the -- an agreed price for uncompleted supplies. Now, the contract with Rice also had a progress payments clause, under which Rice had received the aggregate of about $141,000. This was based upon a percentage of completion less a 3% reserve. The progress payment clause provided that Rice was to-- that the Government rather, was to have a lien on all work in progress and that this was to be a paramount lien. Now, as of April 11th, 1955, when Rice submitted its last progress payment voucher or invoice, Rice had incurred actual incurred cost of $198,000. Subsequent to that, apparently, there was not sufficient amount of work done to warrant Rice putting in any further bills and ultimately, on August 2, 1955 when the Government terminated the contract, they did note that Rice had done no work or claim that Rice had done no work since March 25th, 1955. Now, the lien which the Government acquired by virtue of this progress payment clause was not exercised by the Government, since the Government elected to take title under its option given to it under the default clause. Now, the petitioners had furnished supplies, materials, and equipment to Rice --
Charles E. Whittaker: Well didn't -- may I ask --
Burton R. Thorman: For use on the boats. Yes sir.
Charles E. Whittaker: Did that have the effect of foreclosing the Government's lien and merging it being titled?s
Burton R. Thorman: I think that the -- the effect -- the Government -- the Government didn't say anything about its lien when they went after the title.They simply said to Rice, “you transfer title to us.” Now, I think the legal effect was to merge the Government's lien in its title since, obviously, I think it's clear by law that one cannot have a subordinate interest in the same piece of property in which he has a dominant interest.
Earl Warren: Mr. Thorman, if we -- if we accept the opinion of the Court of Claims, would there be any time at which these petitioners could have acquired a lien?
Burton R. Thorman: Well, Mr. Chief Justice, the difficulty we have had with the concept to the Court of Claims is that, apparently, the Court felt that with the making of the contract, the Government then acquired its inchoate title.
Earl Warren: Yes.
Burton R. Thorman: And I think that, if they are correct in this concept, then we come to a second question of what does an inchoate lien mean. Does it bar the acquisition of a lien?
Earl Warren: An inchoate title, you mean.
Burton R. Thorman: I mean inchoate title.
Earl Warren: Yes.
Burton R. Thorman: Does it bar the -- does it bar the acquisition of liens on the property? One of the reasons we asked the Court to review this case was the fact that it opened up such a Pandora's box of problems. The default clause in which the Government relied on in taking title here is a standard clause in most government contract, certainly throughout the military department. And if the court below is right, if this inchoate title which they did not define means that it's a synonym for title, then there are a host of problems, as anybody who deals with the Government. There's a host of problems in line of the Detroit against Murray Corporation type of situation as to whether or not the States and localities may tax this property in the possession of this people. We think that it was unfortunate that the court below used this shorthand title without shorthand expression of inchoate title without defining it further but we think that if the Court is disposed to follow it, perhaps it could define it, and I don't think it can possibly mean that it would bar all liens, including taxes and taxes from attaching to it.
Charles E. Whittaker: As I understand it, if I may ask you.
Burton R. Thorman: Excuse me.
Charles E. Whittaker: There was no determination or effort (Inaudible) whether this property had a value in excess of the Government's lien at the time the Government acquired title.
Burton R. Thorman: That is correct, Mr. Justice Whittaker. So far as we know, so far as the record shows, and so far as the information is available to me as counsel, there is no evidence that the Government did anything but to demand that title be transferred to it.
Charles E. Whittaker: Is it your claim that there was equity for the second lien holders, mainly, your client, which was converted by the Government in the acquisition of title and the removal of the goods so you couldn't perfect your lien?
Burton R. Thorman: Well, I think that that is -- that is one of the points which we raise, although that is not a primary point. I think that the difference between 198,000 which-- $198,000 which Rice had put into this contract and $141,000 which they had received from the Government did leave an equity in Rice for $57,000.
Charles E. Whittaker: Oh, I didn't follow at all. The fact that certain moneys had been spent wouldn't establish value, would it?
Burton R. Thorman: Agreed, but I still think that the fact that there was this large expenditure indicated that the property might have brought. If foreclosure had -- had followed, the property might have brought a sum in excess of what the Government had invested in it, so that there would have been some sum. Our -- our primary point, though, is that the Government did none of these things. They just took the -- took the property, took the title for the property, foreclosing us from, perhaps the word “foreclosing” is still advised here but, preventing us from taking any steps to enforce our liens. In other words, we had a security interest in our liens in this property. When the Government took the property, took title to the property, we were estopped from ever doing anything more about it. The Government could have protected its own interest in this by foreclose -- starting foreclosure proceedings under its paramount lien. In which case, if there were some left over for us, fine. If there were not, then that would have forever wiped it out. But, we would have had our remedy.
Charles E. Whittaker: If there wasn't equity, a value in this case, in excess of the Government's lien and you claim you're entitled to it.
Burton R. Thorman: No. We -- we're claiming that -- we're claiming just compensation for the taking of our liens.
Charles E. Whittaker: For the taking of --
Burton R. Thorman: Of our liens.
Charles E. Whittaker: Well, do you have to show they had some value?
Burton R. Thorman: Well, the liens had a value at all.
Charles E. Whittaker: How -- how do you determine that value, except to show that there was an equity in the goods in excess of the Government's lien.
Burton R. Thorman: No. Our -- the -- the value of our liens is determined by the amount of money which we put into the property. We put in some $23,000.
Charles E. Whittaker: That would be the amount of your lien.
Burton R. Thorman: The amount of our lien.
Charles E. Whittaker: But it didn't -- be the value of your lien, too, would it? Suppose the lien couldn't have any value if there was no equity and they would have if there was an equity.
Burton R. Thorman: Well, I think for the purposes of just compensation though, as I read the cases, we're concerned with the value to the person who lost the property rather than any gain which the Government may have acquired in this. That is why I said before that this is a secondary point when I speak of this equity. It's a matter of interest that there was this equity involved in the property. At first, the point I'd like to discuss the state of the title to the materials and uncompleted boats prior to the transfer of title to the Government, since the decision below did go off on this point of the inchoate title. First, by the contract terms, the title to the property was in Rice during the performance of the contract. First, on the face page of the contract, we find that title to the -- which appears at page 27 of the record, that the point of acceptance is at point of delivery and that delivery points are spelled out as various navy yards, Philadelphia and Norfolk. Further, the contract contained a discharge of liens clause which provided, and incidentally, that is at page 37 of the record, which provided that the contractor would immediately discharge or cause to be discharged any lien or right in rem of any kind other than favor of the Government against the property and that, failing in that duty, the Government reserved the right to discharge these liens at his expense, at the contractor's expense. Thirdly, we have this paramount lien clause and these two clauses, these discharges of liens clause and the paramount lien clause, when read together, clearly contemplate that the Government did not anticipate that it would have title.
Tom C. Clark: Where is the paramount -- where is the paramount?
Burton R. Thorman: The paramount of the lien clause, Mr. Justice Clark, is set forth at page 36 and the opening is at top of page 36, the first -- very first clause. It's a portion of a clause which starts on page 35, which is denominatedly progress, payments, and liens clause.
Tom C. Clark: That's it. Thank you.
Burton R. Thorman: Then, we have this default clause which states that, on condition of default of the contract, the Government acquired an option to require the contractor to transfer it -- transfer to the Government the title with the further provision in this option that the Government would have to pay for the materials it had taken. Now, I think the Court of Claims missed the point that the default clause was a condition which only arose or that it was an option which only arose on condition that the contract -- contractor was in default and that the Government then exercised its option to terminate, and only at that point did the option arise. Now, based upon these considerations, I submit, the contract clearly contemplated that Rice would have title at all times to the materials until delivery and acceptance of the boats or until the Government exercised its option after the default. Aside from the terms of the contract, the fact that the Government required the execution of an instrument of transfer of title, we -- we think, is significant of the Government's intention, that is, of the intention of the parties. And I might note to the Court that the instrument of transfer of title appears at page 50 of the record. Well, it starts on page 49. So that, clearly, the Government, in asking that the transfer of title be executed, recognized that it would not then have title. The court below also stated that, because of this inchoate title, it considered the work in the nature of the public work. The cases we've read and have cited in our brief indicate that the public work concept, as the term “public work,” applies only to government property and the cases are very clear on this concept, on this principle. The work is private if the title remains in the contractor and it's public if the title is in the Government. Now, while Rice had its -- had the title to the materials and the uncompleted boats, the p-petitioners supplied their material -- supplied materials and work to Rice. And at that time, they acquired their liens on the property. That is on the materials and uncompleted boats. And it is interesting to note that the petitioners must have acquired their liens prior to the time that the Government acquired its paramount lien although we don't argue with the point that it is paramount because obviously, the work had to be done and the material supplied before there can be a state of completion which would warrant the Government issuing any progress payment. Now, we say that Rice could transfer nothing more than it had and in the words of the instrument, it transferred all its right, title, and interest into the said manufacturing materials. Now, I think that one word I've -- one or two words about the fact that the liens were still encumbrances on the property while the -- when the Government acquired it. The main statute is one of a class of statutes which, I suppose, could be broadly characterized as mechanics lien statutes. They're made in recognition of the entitlement to payment of the people who, by supplying work and materials, created such value. In a sense, the statues are designed to prevent unjust enrichment at the expense of the suppliers and workers. Now, when the Government terminated the contract for default, since the title was in Rice, they had two options. First, they could enforce their own lien -- enforce its own lien and secondly, to exercise the option under the -- under the default clause to acquire title. As I said before, when they terminated the contract, the contracting officer took the position in its termination letter that Rice had done no work after March 25, 1955, so that there was a chance, any good chance, that there are unpaid suppliers. The Government knew that Rice had not done any work from March until August because Rice had ran out of money. The Government then had its option to decide which was the most favorable course of action to it. In any event, the Government did go ahead and exercised its option to acquire title rather than doing anything more about its liens.
Charles E. Whittaker: May I ask you at that point. Seeing that you are right that the contract contemplated liens by materialmen, mature materialmen, and you applied validly under state law. You know not the fact that you're getting that question. Then, the Government takes over, just arbitrarily, by a demand and gets a conveyance. This destroyed your lien. Would you not have to show then, however, to recover in this suit that they had some value? The lien --
Burton R. Thorman: The --
Charles E. Whittaker: -- rights.
Burton R. Thorman: That the lien rights had some --
Charles E. Whittaker: Yes.
Burton R. Thorman: -- value?
Charles E. Whittaker: Yes. In other words, that being taken over by the Government had a value in excess of the Government's valid first lien to which you were junior.
Burton R. Thorman: I don't believe that we have to show that there was a cumulative amount in excess of that, although, I think the record does show that that was the fact that there was, on the face of it, an expenditure of money in excess of what the Government had paid, substantially in excess of what they had paid.
Charles E. Whittaker: Well, there's been no finding as to that question by any court.
Burton R. Thorman: That's correct.
Potter Stewart: The fact is you weren't allowed to get that far, were you? These were what motions for summary judgment for both sides?
Burton R. Thorman: These were cross motions for summary judgment which assumed that the record was correct. The -- it assumed that the -- that we did have liens, I think, for the purpose of the motion.
Potter Stewart: And that they were of some value.
Burton R. Thorman: That they were of some value, value of $23,000 which is set forth, well, in the record at page 14, 15, 16 and 17. We set forth the individual amounts which had been -- that is the amount of the materials and services which had been advanced by these petitioners to the contractors and how much they had still not been paid.
Potter Stewart: But if this case should be reversed, that would be a matter of -- on which proof would have to be introduced, I suppose.
Burton R. Thorman: We would -- we -- we -- I recall now. We did reserve the right that if we -- we move for summary judgment on behalf of the petitioners with -- as to everything except the amount.
Potter Stewart: That would be a matter of --
Burton R. Thorman: That would be a matter of proof.
Potter Stewart: -- subject to proof.
Burton R. Thorman: I think I would like to reserve the remainder of my time for rebuttal.
Earl Warren: You may, Mr. -- Mr. Slade.
Samuel D. Slade: Mr. Chief Justice, may it please the Court. If I could draw it back just a moment, this is not a question of relative lien rights or any such thing. This is a taking case. These petitioners claim that the United States has taken some property of theirs under the Fifth Amendment for a public use. Appropriation cases classically are eminent domain cases, of course, in which there is some deliberate intent in the Government to appropriate, to take property rights in a private person and transfer them to the United States. This is obviously not such a case here. Related to those are the cases where, without regard to intent, this Court has found that there's been such a direct invasion of some recognized property right as to give rise to an implied intent to appropriate property for a public use. I submit that this case doesn't come anywhere near either of these categories. If I may very briefly draw it back to defense, the contract was a standard form contract, a standard form supply contract which is handed out by years of experience and is designed to meet thousands of different procurement situations. It was awarded in March of 1954. It represented a firm requirement. This is important. It represented a firm requirement by the Navy for 11 personnel boats. It's a fixed price contract for $175,000.
Felix Frankfurter: Certainly -- you say firm.
Samuel D. Slade: A firm requirement.
Felix Frankfurter: I just want to hear the word.
Samuel D. Slade: In March of 1955, work seized and after some necessary procedures were taken and letters were written, the Government elected to take title under the 11 (d) which appears, as my opponent has stated, in the record at page 42. Now, at the time this title was taken, the Government had paid roughly $141,000 or 80% of the fixed price which, in turn, was based on an estimate that the work was 80% completed. So, the Government paid for what had been done and it took it under the standard forms default 11 (d). Now, this contract was the only contract that Rice had from the date of its incorporation to the day it closed its doors. The supplies and materials in this case were supplied by these materialmen to Rice specifically for the purpose of this government contract. It is so alleged in their complaint. Then, they alleged very carefully on this lien point that when the Government took title under 11 (d) and the boats and materials were removed, where they were completed, I might add, at three navy yards, Philadelphia, Norfolk and New York, and an excess cost of the Government of about $146,000. So, it looks like the estimate of the completion by Rice was a little optimistic. Materialmen suppliers had given this material to Rice specifically for the purpose of this one contract and they say this. That under the Maine law, Section 13 Chapter 178, they had a statutory-created privilege to a lien to be enforced by attachment and so forth. Maine is a good old common law state. The steps they would have had to have taken to make this an enforceable right against anyone is set forth in the sections which followed Chapter 13, after starting an action with sums that each were a rid of attachment. All of this is ancillary to the claimed obligation against the debtor, in this case, Rice.
Earl Warren: Well, Mr. Slade, if the -- if the concept of the Court of Claims is correct that the Government had an inchoate title, whatever that might be, and that, therefore, these were public works that, therefore, the liens didn't attach, was there any -- any way in which these -- these people could have perfect their liens?
Samuel D. Slade: Well, I think it's a little unfair to Judge Jones to -- as it were to stick him with a phrase, and I can quote -- I mean, when he was trying, he was groping for a shorthand way of stating what to us is a perfectly ordinary situation. Take the -- take the petitioner's theory here. They are faced with about 100 years of precedent in which it's always been held that the Government is not answerable to the materialmen and suppliers who deal with its contractors. The whole Miller Act factor on this passed put this in mind, recognizing that these people were on some risk in recognizing that the Government is not answerable. Well, you have the requirement of the payment fund. Again, and I'll show this in a moment. This discharge of lien provision which is part of the standard form is again designed for two things. One, if liens are recorded and known, the Government can, during the life of the contract, require the contractor to pay. Here, it might have been out of advanced progress payments, protect itself by recoupment, and at the same time, this gives a measure of protection to those who are dealing with the contractor during the life of the contract. But the Government is not answerable for claims against its contractors. And I think Judge Jones was trying no more than to sum this situation, which is a classic situation, it's not an innovation by any means.
Earl Warren: Well, how about when --
Samuel D. Slade: The --
Earl Warren: -- he said it was public works and that it didn't attach what was his --
Samuel D. Slade: Well, the Government --
Earl Warren: What would he saying then?
Samuel D. Slade: -- made a number of contentions below. He selected this -- this path. He said what he's saying is practically speaking. The situation is just as though title passed at the outset. Let me put it this way. Title may pass at the outset of a contract. It may pass pro tanto under progress payments clause. It may pass at the completion of the work, satisfactorily performed. Or, it may pass under 11 (d), the default provision. Now, the reason that 11 (d) is important is this. We have here, as I say, a firm requirement for certain boats. In this situation, in the Government supply contract, the department involved estimates that the work presumably being 80% completed, it's worthwhile to pay the cost of protecting that work, transporting it, having it completed elsewhere. This is the quickest way to get something for which there is a need. Had this been, say, an electronics contract, it's very doubtful that the option under the default clause of having work completed elsewhere would have been invoked because electronic contracts normally involve shop processes and content readily be moved from one shop to another. Again, where the work is needed, the title passing requirement under 11 (d) is necessary to prevent the contractor from holding up the department. If that provision were not there, he might say “Well, I won't give you this thing until you settle with me on value or a schedule or something like that.” It might be a very time-consuming process. So that, right from the moment of contract, title may pass under a government contract in various ways and at various times.
Earl Warren: Did they do it here?
Samuel D. Slade: It certainly did it here, pursuant to 11 (d).
Earl Warren: At the very beginning.
Samuel D. Slade: I would say that, at the very beginning, no.
Earl Warren: When?
Samuel D. Slade: At the very beginning, there were various points when title could have passed. One is on completion of the work satisfactorily performed.
Earl Warren: I beg your pardon?
Samuel D. Slade: Under completion of the work at the end of the contract.
Earl Warren: That wasn't done.
Samuel D. Slade: No. It -- what happened here was that, at that time, the work was 80% -- allegedly 80% completed and the contract came to an end. We paid that much and took title at that time to have the work completed elsewhere. Now, the language --
Earl Warren: Well now, let me ask you this. Was there any time -- was there any time after these people performed these services that they -- they could have had an enforceable lien against this ship.
Samuel D. Slade: Well, under the Maine law with title in Rice, I don't know precisely the dates on which they -- their privilege arose. Rice entered this contract in March 1954, presumably, being in Maine, they had to do a lot of work during the summer so maybe this work came in during July and August. Now, under the Maine law, their right to the lien arose immediately. They could have not been paying if they decided not to extend credit. 20 of the 27 petitioners here weren't in Maine at all, so I don't know what their --
William O. Douglas: Is that the federal --
Samuel D. Slade: -- situation is.
William O. Douglas: -- statute that was -- is referred to in the Hill case, the requiring bond for protection of these --
Samuel D. Slade: That was waived --
William O. Douglas: Was that --
Samuel D. Slade: -- in this case.
William O. Douglas: -- is that law -- statute still on the book?
Samuel D. Slade: Oh, yes the Miller Act.
William O. Douglas: I mean, that -- that's the --
Samuel D. Slade: That's --
William O. Douglas: The one that's mentioned there is the forerunner of the Miller Act?
Samuel D. Slade: Yes and the -- in 1941, there was a specific provision passed permitting waiver of payment bond in certain contracts.
William O. Douglas: And that was waived here?
Samuel D. Slade: Yes. There is a suggestion at the end -- in the reply brief here that, somehow, the waiver of that bond substitutes United States as answerable to these claims, but the legislative history of that shows it's for a different purpose entirely. It -- it was always recognized, as it always has been, that the Government is not answerable to people in this position. Now, they argue here from two clauses. This is a standard argument to take and attack a title passing clause by reference to the insurance provision, the paramount lien provision, the discharge lien provision, and others. This was discussed at length by Mr. Justice Whittaker in his separate opinion in the Murray Corporation case.
Charles E. Whittaker: Mr. Slade, may I ask you this. Following up on questions of the Chief Justice, I haven't yet gotten at least an understanding of this decision. Do you agree that these materialmen and mechanics, in light of that, have a valid lien under Section 13 Chapter 178 of the Maine law?
Samuel D. Slade: Against the United States?
Charles E. Whittaker: Against the ship, against these hauls.
Samuel D. Slade: Yes, I think so.
Charles E. Whittaker: Alright.
Samuel D. Slade: Yes.
Charles E. Whittaker: Alright, now then --
Samuel D. Slade: Yes.
Charles E. Whittaker: That lien was perfectible in the manner provided in that statute.
Samuel D. Slade: That's right.
Charles E. Whittaker: Now, let's assume that it was outstanding on August 4, 1955 at the time you, the Government, exercising rights on your contract, required the contractor to convey the ships to you.
Samuel D. Slade: I don't think that's physically possible, sir. You see, under the Maine law, the only way you enforce this is to get on and have the sheriff attach it, sue for an assumptive judgment. Getting that judgment, the property has to be seized or sold to satisfy the judgment.
Charles E. Whittaker: But that can only be done under the statute within certain periods of time. Four days --
Samuel D. Slade: No, that's the limit.
Charles E. Whittaker: Within four days after launching, for example.
Samuel D. Slade: No, up to four days.
Charles E. Whittaker: Which may be enforced by title --
Samuel D. Slade: Two to four days.
Charles E. Whittaker: Within four days after the launching.
Samuel D. Slade: Yes. Those are words of limitation. You can enforce it any time up to that point.
Charles E. Whittaker: Alright, but you still have that much time within which to do it.
Samuel D. Slade: Yes.
Charles E. Whittaker: Now, let's assume that they had this lien and the time hadn't expired (Inaudible) when you took over the property. Did that then destroy their right to perfect their lien?
Samuel D. Slade: Well, their right to perfect their lien by attachment, yes. Their liens thus became unenforceable.
Charles E. Whittaker: So, they're worthless from that day on.
Samuel D. Slade: That's right.
Charles E. Whittaker: Right? Now then -- now, let's assume that the goods at that time, these forms have a value much in excess of the Government's prior lien, admittedly a problem. Did you not convert their property then --
Samuel D. Slade: Well --
Charles E. Whittaker: -- to the extent that (Inaudible)
Samuel D. Slade: Their conversion, assuming we converted it, this is not a taking.
Charles E. Whittaker: Well, why isn't it? A conversion is a taking.
Samuel D. Slade: No. In the first place, we did not take a profit. The lien that we're talking about, and we can't go beyond -- I can't go beyond this, the lien that we're talking here is an enforcement right ancillary to a claim against rights. This -- the -- the claim against rights is --
Tom C. Clark: Could you say that again, Mr. Slade.
Samuel D. Slade: The lien here is an enforcement device ancillary to a major claim against Rice, which has never gone anywhere. Rice is in bankruptcy. These petitioners, among others, have filed their claim there. Their lien, in support of that major claim, may have become utterly unenforceable when title passes to the United States but that is not an uncommon situation.
Charles E. Whittaker: Whether uncommon or not.
Samuel D. Slade: And it's never been thought --
Charles E. Whittaker: If you take it.
Samuel D. Slade: It's never been thought to give Rice to a taking under the Fifth Amendment. It would be a very strange way of saying that a lien becomes unenforceable only to give Rice to a constitutional right to a sum of money in the same amount.
Charles E. Whittaker: If you'd foreclosed your lien in some way that was applicable and had title in that manner which extinguished the second lien that would be one thing. But, if you come in and without foreclosure of your prior lien, admitting there's an equity in excess of it would simply convert the property, haven't you then taken property of junior lien honors?
Samuel D. Slade: Well, I'm only admitted there's an equity for the purpose of your question. Actually, there is none here. But, in the case you give, if there is a security right of this type, it has value only to the extent that it will later relate to an obtained judgment against Rice. We don't know. This is a claim of $23,000. In a proper litigation with Rice, Rice might say they never delivered the material.
Charles E. Whittaker: Yes.
Samuel D. Slade: He might say it was never satisfactory. We don't know the amount of --
Charles E. Whittaker: But isn't there some ways where the second lien must have the right to litigate that question?
Samuel D. Slade: With us?
Charles E. Whittaker: With respect to the liens, yes.
Samuel D. Slade: In the -- in the State of Maine, in a proper timely suit against Rice.
Charles E. Whittaker: Or --
Samuel D. Slade: Or now in the bankruptcy proceeding.
Charles E. Whittaker: Oh, that was again his money. You've taken the purpose, the thing on which the lien would attach is perfected. Clear out the jurisdiction at the time when they still had Rice to perfect it.
Samuel D. Slade: Well, I think anyone could have done that in the circumstances of this case --
Charles E. Whittaker: Well, that --
Samuel D. Slade: -- Cunard Line, Joe Smith, anybody.
Charles E. Whittaker: Well, wouldn't that be conversion?
Samuel D. Slade: Well, it's -- it's the question here is whether it's a constitutional taking. I'm not aware that this Court or any court has ever held that a conversion, a tort, a frustration of a contract expectancy or some such thing constitutes a Fifth Amendment taking.
Felix Frankfurter: Don't you have to analyze this a little bit beyond your own analysis? What's the source of this lien? Who -- what --
Samuel D. Slade: The State of Maine.
Felix Frankfurter: The State of Maine.
Samuel D. Slade: Yes.
Felix Frankfurter: Therefore, the real question is, isn't it, whether the State of Maine can create an interest and complete property having money value as against the United States dealings with its lienee?
Samuel D. Slade: Well, I think --
Felix Frankfurter: Isn't that the -- isn't that really the --
Samuel D. Slade: I think not.
Felix Frankfurter: If the State of Maine can create a protectable interest as against the United States, then whatever happens to that lien is no concern of the United States. So, that's the issue really, isn't it?
Samuel D. Slade: Well, I think, actually, I think that the Ansonia case, if you take the situation before and after the statute with the protective lien, the paramount lien statute, points out what you said that, in Ansonia, two of the three ships were protected only by liens which were held by this Court to be liens under contract in recognition of and in deference to state-created and enforceable liens.
Earl Warren: Will it --
Felix Frankfurter: And at the time that the -- I beg your pardon.
Earl Warren: No -- no please.
Felix Frankfurter: At the time that the Government made this contract with Rice, there wasn't anything in existence that the Government supplanted that the present petitioner had, was there?
Samuel D. Slade: Nothing.
Felix Frankfurter: It's -- the subsequent thereto, isn't that right?
Samuel D. Slade: Rights here were fixed under the standard form of contract --
Felix Frankfurter: So, whatever private arrangements you may have had with Rice or whatever the State of Maine may have announced to all the world giving, therefore, notice to the United States, is immaterial as to the legal consequences of the transaction between the United States and Rice.
Samuel D. Slade: I think that's --
Felix Frankfurter: The fact that there was a destruction of something that has money value in Maine doesn't mean Uncle Sam has gone with.
Samuel D. Slade: I think that's what Judge Jones is trying to say and I think that's what I'm trying to say that, under a standard form of contract which take various forms, you can have a progress payment clause which provides the passage of title pro tanto. The Navy prefers this one, their own, where you have a paramount lien in protection of progress payments.
Potter Stewart: Mr. Slade, this is all to clear in my own mind. You -- you concede, don't you, that the Government did not get the title, actual title until an actor acted under Section 11 (d)?
Samuel D. Slade: That the Government did not take title.
Potter Stewart: In fact under 11 (d).
Samuel D. Slade: That's right.
Potter Stewart: That the -- this was the --
Samuel D. Slade: It might well --
Potter Stewart: Property of rights.
Samuel D. Slade: -- have been. It might well have been under 11 (d) that had these ships only been 15% completed. But, the cost of transportation, the cost of protecting it, the time to complete them elsewhere would have made taking title under 11 (d) not feasible. In which case, you let it go under receivership and exercised our paramount lien. That's one situation --
Potter Stewart: And what you had was a lien to the extent of each progress payment.
Samuel D. Slade: Well, in this --
Potter Stewart: Is that it?
Samuel D. Slade: You have a -- yes, a paramount lien rather than a passage of title under this provision, yes.
Earl Warren: Well, Mr. Slade, may I pursue just a little further, not to be argumentative with it but I haven't got it clear in my -- my mind yet. Was there any time at which these petitioners could have enforced their liens against this whole? And if there was, what could they have done and up to what date could they have done it?
Samuel D. Slade: Well, I'm -- the -- the -- I can only answer this question in terms of the United States. In other words, what could they have done against this property while title was in the contractor, bearing in mind that the United States, from the very outset, is in this situation in a variety of interests? Had the United States, for example, felt that Rice performed very poorly, had these people gone untimely perfected and made enforceable lien privilege under the Maine law, had the United States decided that the work did not progress far enough to take it and move it elsewhere, they could have started a Maine court proceeding in which we would have intervened as paramount lienor and we would divide it up, if there was anything to divide up, what the property brought.
Earl Warren: And they could have done that at any time prior to the time the Government did take it over.
Samuel D. Slade: I think they could have done that up to the time we made a decision to take title.
Earl Warren: Title. Yes.
Samuel D. Slade: And at the time they did that, this might -- I have to be a little harsh in my answer because, at the time they did that, it may have been that the work had gone 70%, it may have been so needed elsewhere that we would have then required passage of title. I don't think so. I think we would have gone in and -- and enforced our paramount lien in a state receivership proceeding. That's what that provision is for. But, in this case, with nothing known, no recordation, we came in and took what we had paid for and we're now told that, by doing that under the Fifth Amendment, we have appropriated for public use a -- an alleged $23,000-claim against Rice for property furnished, material furnished to Rice sometime in the past during the performance of this contract and that, certainly, is not a taking. It's at best, the lost of a -- of a state-created step that these people could have taken to enforce a claim, an assumptive suit against Rice which they didn't file. Now, they can't -- could have up until the fourth day time, filed their claim in the bankruptcy proceeding and invoked and had the status of lien-claimants because Section 107 (b) of 11 U.S.C. specifically provides that the state-created lien rights can be honored as such in a bankruptcy proceeding, providing the state time for enforcing them hasn't expired. So, in that Boston bankruptcy proceeding, they might have a status of lien claimants, but that's a far cry from saying they have a right to sue the United States under the Fifth Amendment for appropriating these security devices for public use. On the question of value, assume there was an excess of value over what we've paid. There is, in Boston, a bankruptcy proceeding.
Charles E. Whittaker: You do know what you paid over your lien, don't you?
Samuel D. Slade: Well, we paid $141,000 and I assume our lien would be for the same amount. Assume that --
Hugo L. Black: How was your lien created?
Samuel D. Slade: I beg your pardon?
Hugo L. Black: How was that $141,000-lien created?
Samuel D. Slade: Well, there is a lien provision, a paramount lien provision created pursuant to a specific statute which is security for progress payments, such as those that were made in this case from time to time.
Hugo L. Black: So, that -- that is for the exact amount that you had paid.
Samuel D. Slade: That's right. And assume we brought these liens in for that amount. Now, the only indication at all of excess value is a claim by the bankrupt that he spent $190,000 which is nothing, but assume that -- that had some validity. There is a bankruptcy proceeding. There's a trustee in bankruptcy somewhere. And it seems to me he is the only one whose mouth this claim could be referred to lie.
Charles E. Whittaker: What --
Samuel D. Slade: For the benefit of all.
Charles E. Whittaker: But the subject incurred was not an asset that could possibly deprive on all that it required but it has been required to the (Inaudible) invades it and you took it out its jurisdiction.
Samuel D. Slade: Well then to use your word sir, the trustee would be confronted with the unusual problem of suing the United States for converting assets of the bankruptcy.
Earl Warren: We'll recess now, Mr. Slade.